Citation Nr: 1100669	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-31 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for syncope vasovagal, 
claimed as a neurological disorder, including migraines.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever




INTRODUCTION

The Veteran had active service from August 1961 to August 1965.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.    

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
August 2008 and a subsequent form dated December 2009, the 
Veteran requested a Board hearing, first at the RO, then in 
Washington, D.C.  According to a VA Form 8 (Certification of 
Appeal), thereafter, the Veteran changed his mind regarding the 
hearing and asked that his case be sent to the Board.  The Board 
thus considers his hearing requests withdrawn.  

Below, the Board reopens the Veteran's claim for service 
connection for PTSD.  The Board then REMANDS this claim on its 
merits as well as the claim for service connection for syncope 
vasovagal, claimed as a neurological disorder, including 
migraines, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  

For good cause shown, this case is advanced on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a rating decision dated July 2001, the RO denied the 
Veteran entitlement to service connection for PTSD.  

2.  The RO notified the Veteran of the July 2001 rating decision 
and of his appellate rights with regard to the decision, but he 
did not appeal the decision.

3.  The evidence received since July 2001 is neither cumulative, 
nor redundant of the evidence previously of record and, by itself 
or when considered with the evidence previously of record, 
relates to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for PTSD and raises a 
reasonable possibility of substantiating that claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously denied the Veteran's claim of entitlement to 
service connection for PTSD in a rating decision dated July 2001.  
The RO based its denial on a finding that, although the Veteran 
had been diagnosed with PTSD, there was no evidence of record 
verifying any of the stressors that led to the PTSD.  In deciding 
the claim, the RO considered the Veteran's service treatment 
records, post-service VA treatment records, a report of VA 
examination and the Veteran's statements.  

By letter dated August 2001, the RO notified the Veteran of the 
July 2001 rating decision and of his appellate rights with regard 
to that decision.  Thereafter, however, the Veteran did not 
appeal the decision.  The July 2001 rating decision is thus 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010). 

The Veteran attempted to reopen his claim for service connection 
for PTSD by written statement received at the RO in April 2008.  
A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with respect to 
that claim.  Once a claim is reopened, the adjudicator must 
review it on a de novo basis, with consideration given to all of 
the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this case, 
new evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative, nor redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2010)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence associated 
with the claims file since the last final disallowance of an 
appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This 
evidence is presumed credible for the purposes of reopening an 
appellant's claim, unless it is inherently false or untrue or, if 
it is in the nature of a statement or other assertion, it is 
beyond the competence of the person making the assertion.  Duran 
v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 
510 (1992). 

The pertinent evidence that has been associated with the claims 
file since the RO's July 2001 rating decision includes written 
statements of the Veteran and his representative, post-service VA 
treatment records, service personnel records, including reports 
of evaluations and orders, information from the Department of 
Defense and copies of internet articles on an alleged B-52 crash 
occurring at Plattsburgh Air Force Base in September 1962.  This 
evidence is new.  It was not previously submitted to agency 
decisionmakers and is neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial.  

This evidence is also material because, by itself or when 
considered with the evidence previously of record, it relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for PTSD and raises a reasonable possibility 
of substantiating that claim.  

According to the Veteran's new written statements, the Veteran 
developed PTSD, in part, secondary to two in-service stressors.  
These stressors allegedly took place while the Veteran was 
serving at Plattsburgh Air Force base from March 1961 to May 
1964, including during the Cuban Missile Crisis, as a member of 
the 820th Medical Group.  He contends that in September 1962, a 
B-52 crash-landed at his base while he was on duty.  He also 
contends that, during a firing exercise, a missile was mistakenly 
armed to fire.  Allegedly, at that moment, he realized he could 
die.  

One in-service report of evaluation confirms that the Veteran's 
in-service duties as of August 1963 included covering missile 
sites, a fact that verifies, at least in part, the latter alleged 
stressor.  The internet articles refer to the B-52 crash and 
confirm that it occurred in September 1962 at Plattsburgh Air 
Force, as alleged.  The RO previously denied this claim based on 
the absence of this type of evidence.

Having determined that new and material evidence has been 
received, the Board must reopen the claim of entitlement to 
service connection for PTSD.  The Board may not decide it on its 
merits, however, because, as explained below, VA has not yet 
satisfied its duty to assist the Veteran in the development 
thereof.    


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened and, to 
this extent only, granted. 


REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing 
a claimant a medical examination or obtaining a medical opinion 
when an examination or opinion is necessary to make a decision on 
a claim and the claims file contains competent evidence that the 
claimant has a current disability and indicates that the 
disability may be associated with the claimant's service.  In 
this case, examinations in support of the claims on appeal are 
necessary.

The Veteran claims that he has a neurological disorder manifested 
by migraine headaches, which first developed during service as 
syncope, vasovagal.  His service treatment records establish 
that, during service, the Veteran reported headaches and fainting 
episodes.  In September 1963, one such episode necessitated 
hospitalization, during which a physician diagnosed syncope, 
vasovagal.  The Veteran asserts that he still has headaches, a 
fact he is competent to report.  To date, however, no medical 
professional has addressed whether the current headaches are 
related to those reported during service, or the syncope episode.  

The Veteran also claims that he developed PTSD secondary to three 
in-service stressors, two of which are verified, at least in 
part.  The first involved the Veteran participating in a firing 
exercise, during which a missile was mistakenly armed to fire.  
Allegedly, at that moment, he realized he could die.  The second 
involved a 
B-52 crash that occurred on the Veteran's base when he was 
serving there.  Post-service medical records confirm that the 
Veteran currently has PTSD, but, again, no medical professional 
has addressed whether these stressors were sufficiently severe to 
cause the Veteran to develop such a disorder.

Based on the foregoing, this case is REMANDED for the following 
action :

1.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for a neurological 
disorder, including headaches.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  Following 
a thorough evaluation, during which all 
indicated tests are performed, ask the 
examiner to:

a) record in detail the Veteran's 
history of headaches;

b) opine whether the Veteran's 
headaches are at least as likely 
as not etiologically related to 
his period of active service, 
including documented in-service 
headaches and/or fainting 
episodes attributed to syncope, 
vasovagal;

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
expressed; and

d) if the opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

2.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for PTSD.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  Following 
a thorough evaluation, during which all 
indicated tests are performed, ask the 
examiner to:

a) record in detail the Veteran's 
report of in-service stressors;

b) assuming their veracity, opine 
whether the Veteran meets the 
diagnostic criteria for PTSD 
based solely on these stressors; 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
expressed; and

d) if the opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

3.  Readjudicate the claims being remanded 
based on all of the evidence of record.  If 
either benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
provide the Veteran and his representative 
a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment..  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


